194 Md. 722 (1950)
70 A.2d 814
STATE EX REL. HOBBS
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 23, October Term, 1949.]
Court of Appeals of Maryland.
Decided January 11, 1950.
Before MARBURY, C.J., DELAPLAINE, COLLINS, GRASON, HENDERSON and MARKELL, JJ.
PER CURIAM:
The petitioner in this case had a hearing before Chief Judge Smith of the Supreme Bench of Baltimore on his petition for habeas corpus, and the testimony appears *723 in the record. He was remanded after the hearing and from that action asks leave to appeal.
He is serving a sentence in the Maryland Penitentiary for twenty years for robbery with a deadly weapon. He was received there on January 7, 1947. According to the records in the Institution he has had twenty-eight applications for writs of habeas corpus or writs of error coram nobis, including five to the United States District Court of Maryland, three to the Supreme Court of the United States, as well as a number of others to the State Judges. He contended that he did not have an arraignment, but in the testimony admitted that the indictment was read to him and he was asked how he plead. He plead guilty to three charges. He states that his constitutional rights are violated, but does not indicate in what respect, except that he says he was not confronted with the witnesses against him and was not given time to obtain witnesses on his behalf. As he plead guilty it was not necessary for him to be confronted by witnesses, and he does not indicate what witnesses he wished to present on his own behalf, or say whether he made any request to get them. Copeland v. Wright, 188 Md. 666, 53 A.2d 553. There is nothing in the record which would justify a hearing on habeas corpus, and, therefore, his petition is denied.
Application denied, without costs.